MEMORANDUM *
Plaintiff-appellant Eric Cooper appeals the district court’s dismissal of his 42 U.S.C. § 1983 and state law claims against the County of Los Angeles (“County”), and Gil Garcetti, the District Attorney for the County. The district court determined that Cooper’s amended complaint failed to state a claim and dismissed it pursuant to Federal Rule of Civil Procedure 12(b)(6). We affirm.
Initially, we hold that the district court did not abuse its discretion in taking judicial notice of the underlying paternity proceedings, pursuant to the prosecutor’s request. These were public records relevant to the county’s affirmative defenses. See Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir.2001).
Although Cooper names the District Attorney individually, he fails to allege individual misconduct. Vicarious liability is not available under § 1983 against the District Attorney as a supervisor. Hansen v. Black, 885 F.2d 642, 645-46 (9th Cir.1989). We therefore consider the claims against both defendants under the framework of Monell v. Department of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).
This action is based on a single incident of revocation of Cooper’s licenses. Cooper has not alleged anything that suggests a link to any policy to deprive persons of licenses or failure to have a policy to train and supervise employees with respect to such licenses. The “absence of policy” allegations are legal conclusions at best and cannot sustain a § 1983 claim. Even under the generous standard applicable to § 1983 cases, this complaint does not meet the “bare minimum” pleading requirements.
Because we conclude that the complaint did not sufficiently allege any federal cause of action, we do not reach the County’s immunity claims.
The district court also properly dismissed the state law claims because California grants broad immunity for public entities and public employees against this kind of suit. See Cal. Gov’t Code § 821.6, 815.2(b); Kayfetz v. State, 156 Cal.App.3d 491, 497, 203 Cal.Rptr. 33 (1984) (discussing cases).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.